Craig Parenzan
Termination Agreement



Termination Agreement between the Company and Craig Parenzan made as part of his
hiring process:

 

If you are terminated by the Company without cause during your first two years
of employment, you will receive a severance payment of 2 times your base salary.
If you are terminated without cause during your third year of employment, you
will receive a severance payment of 1.5 times your base salary. If you are
terminated after that time without cause, you will receive a severance payment
of 75% of your base salary. In addition, under any of these scenarios you will
receive a prorata portion of your target management incentive plan payout.
"Cause" and "Constructive Termination Without Cause" shall be defined as
follows:

Cause:

   

For purposes of this Agreement, Executive's employment may be terminated for
"cause" if (i) Executive is convicted of a felony (ii) in the reasonable
determination of the Board, Executive has committed an intentional act of fraud,
embezzlement, or theft in connection with Executive's duties in the course of
his employment with the Company, or engaged in gross mismanagement or gross
negligence in the course of his employment with the Company or (iii) Executive
intentionally breached his obligations under this Agreement, including
inattention to or neglect of duties and shall not have remedied such breach
within 30 days after receiving written notice from the Board specifying the
details thereof, provided, however, that in any case under this clause (iii) the
act or failure to act by Executive is materially harmful to the business of the
Company. For purposes of this Agreement, an act or omission on the part of the
Executive shall be deemed "intentional" only if was done by Executive in bad
faith, not merely an error in judgment and without reasonable belief that the
act or omission was in the best interest of the Company.

Constructive Termination Without Cause

 

For purposes of this Agreement, resignation by Executive for good reason
("Constructive Termination Without Cause") shall mean a termination of
Executive's employment at his initiative following the occurrence, without
Executive's written consent, of (i) a material diminution in Executive's duties,
responsibilities, authority, or status, or a failure of Executive to have a
position reporting directly to the President/CEO or to the Board (ii) a
reduction to any amount of Executive's Base Salary, (iii) the assignment to
Executive of duties or obligations which are materially inconsistent with the
duties, responsibilities, authority, or status of his position as Senior Vice
President or which materially impair Executive's ability to function in his then
current position, or (iv) a failure of the Company to comply with any of the
materials terms of this Agreement Letter.